The primary reason for allowance is that the cited prior art does not disclose: a web forming device, the device including a measurement device configured to measure a thickness distribution of a web in a second direction intersecting a first direction while the web is being compressed by a compression device and a controller configured to compare measurements from the measurement device (claim 1); a web processing device, the device including a measurement device configured to measure a thickness distribution of a web in a second direction intersecting a first direction while the web is being compressed by a compression device and a controller configured to compare measurements from the measurement device (claim 5); a fibrous feedstock recycling device, the device including a measurement device configured to measure a thickness distribution of a web in a second direction intersecting a first direction while the web is being compressed by a compression device and a controller configured to compare measurements from the measurement device (claim 7); a web forming method including measuring a thickness distribution of a web in a second direction intersecting a first direction while the web is being compressed and comparing measurement results with a set thickness distribution and control the thickness distribution of the web (claim 8). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

/MARK HALPERN/Primary Examiner, Art Unit 1748